Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore schedules Q4 and year-end 2008 financial results (TSX: NTI; OTCBB: NTLNF) TORONTO, March 26 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of asset management technology solutions, announced today that it is scheduled to release its financial results for the fourth quarter and fiscal year ended December 31, 2008 on Tuesday, March 31 following the close of the market. The company will hold a conference call at 10:00 a.m. (Eastern) on Wednesday, April 1 to discuss its financial results and review operational activities. Investors and followers of Northcore are invited to listen to the call live over the Internet on the company's website at northcore.com/events.html. << About Northcore Technologies Inc. >> Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
